DETAILED ACTION
The Amendment filed 1/14/2021 has been entered. Claims 1-2,5-16 remain pending in the application.  
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The limitations drawn to  a first check valve mounted to the housing; a second check valve mounted to the housing; a venturi device located in the cavity, the first check valve and the second check valve controlling the flow of air and purge vapor through the venturi device; a first check valve cavity formed by part of the housing, the first check valve located in the first check valve cavity, the first check valve operable for biasing the flow of air between the cavity and the first check valve cavity; a second check valve cavity formed by part of the housing, the second check valve located in the second check valve cavity, the second check valve operable for providing selective fluid communication between the cavity and the second check valve cavity, in combination with the other limitations of the claims was not disclosed not rendered obvious over the prior art.  Specifically in the primary art of Gutscher it would be reasonable in light of art, such as US Patent 6301955 to Cook, to mount a check valve for a fuel purge module to the wall of the housing (58). Further it would have been reasonable to mount the check valve (6) of Gutscher such that one of the walls of the cavity housing the check valve be formed of the module housing wall as is presented in Cook (58 Fig 4). However, as the first check valve (5) of Gutscher is separated from the one perforated wall by valve (2) it would not have been reasonable for valve (5) of Gutscher to be mounted through a wall as would be the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 1-2,5-16 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSE S BOGUE/Primary Examiner, Art Unit 3746